Exhibit 10.68

EXECUTION COPY

NOTE PURCHASE AGREEMENT

dated February 21, 2020

among

THERAVANCE BIOPHARMA R&D, INC.,

TRIPLE ROYALTY SUB II LLC

and

THE PURCHASER NAMED HEREIN

$400,000,000 TRIPLE II 9.5% FIXED RATE TERM NOTES DUE 2035

 

 



 



 

Table of Contents

 

 

Page

 

 

ARTICLE I

INTRODUCTORY

 

 

Section 1.1

Introductory


1

 

 

ARTICLE II

RULES OF CONSTRUCTION AND DEFINED TERMS

 

 

Section 2.1

Rules of Construction and Defined Terms


1

 

 

ARTICLE III

SALE AND PURCHASE OF ORIGINAL NOTES; CLOSING

 

 

Section 3.1

Sale and Purchase of Original Notes; Closing


2

 

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASER

 

 

Section 4.1

Purchase for Investment and Restrictions on Resales


3

Section 4.2

Purchaser Status


4

Section 4.3

Source of Funds


4

Section 4.4

Due Diligence


5

Section 4.5

Enforceability of this Note Purchase Agreement


9

Section 4.6

GSK and Innoviva


9

Section 4.7

Confidentiality Agreement


9

Section 4.8

Tax Matters


9

Section 4.9

Reliance


10

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THERAVANCE
BIOPHARMA R&D

 

 

Section 5.1

Securities Laws


10

Section 5.2

Investment Company Status


10

Section 5.3

Governmental Authorizations


11

Section 5.4

Compliance with ERISA


11

Section 5.5

Use of Proceeds; Margin Regulations


11

Section 5.6

No Immunity


11

Section 5.7

Representations and Warranties Relating to the Issuer


12

 





i



 

Section 5.8

Other Representations and Warranties of Theravance Biopharma R&D.


15

 

 

ARTICLE VI

CONDITIONS TO CLOSING

 

 

Section 6.1

Transactional Opinion


15

Section 6.2

Certification as to Note Purchase Agreement


15

Section 6.3

Authorizations


15

Section 6.4

Offering of Original Notes


16

Section 6.5

Use of Proceeds


16

Section 6.6

CUSIP/ISIN Numbers


16

Section 6.7

Proceedings


16

Section 6.8

Consummation of Transactions; Refinancing


16

Section 6.9

No Actions


17

Section 6.10

DTC Matters


17

Section 6.11

No Default; No Event of Default


17

Section 6.12

Instructions to TRC LLC


17

 

 

ARTICLE VII

ADDITIONAL COVENANTS

 

 

Section 7.1

DTC


17

Section 7.2

Expenses


17

Section 7.3

Cayman Listing


17

Section 7.4

Filing of Financing Statements


18

 

 

ARTICLE VIII

SURVIVAL OF CERTAIN PROVISIONS

 

 

Section 8.1

Survival of Certain Provisions


18

 

 

ARTICLE IX

NOTICES

 

 

Section 9.1

Notices


18

ARTICLE X

SUCCESSORS AND ASSIGNS

 

 

Section 10.1

Successors and Assigns


19

 

 

ARTICLE XI

SEVERABILITY

Section 11.1

Severability


19

 





ii



 

ARTICLE XII

WAIVER OF JURY TRIAL

 

 

Section 12.1

WAIVER OF JURY TRIAL


19

 

 

ARTICLE XIII

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF IMMUNITY

 

 

Section 13.1

Governing Law; Consent to Jurisdiction; Waiver of Immunity


19

 

 

ARTICLE XIV

COUNTERPARTS

 

 

Section 14.1

Counterparts


20

 

 

ARTICLE XV

TABLE OF CONTENTS AND HEADINGS

 

 

Section 15.1

Table of Contents and Headings


20

 

 

ARTICLE XVI

TAX DISCLOSURE

 

 

Section 16.1

Tax Disclosure


20

 

 

ARTICLE XVII

MISCELLANEOUS

 

 

Section 17.1

Limited Recourse


21

Section 17.2

Distribution Reports


21

Section 17.3

Confidentiality


21

Section 17.4

Currency Exchange; Judgment Currency


22

 

Annex A          Rules of Construction and Defined Terms

Schedule 1       Purchaser

 

 



iii



 

NOTE PURCHASE AGREEMENT

February 21, 2020

To the Purchaser named in Schedule 1

Ladies and Gentlemen:

Triple Royalty Sub II LLC, a Delaware limited liability company (the “Issuer”),
and Theravance Biopharma R&D, Inc., a Cayman Islands exempted company
(“Theravance Biopharma R&D”), hereby covenant and agree with you as follows:

ARTICLE I

INTRODUCTORY

Section 1.1       Introductory. The Issuer proposes, subject to the terms and
conditions stated herein, to issue and sell to the purchaser named in Schedule 1
(the “Purchaser”) and to the Other Note Purchasers on the Closing Date
$400,000,000 in aggregate principal amount of the Issuer’s  Triple II 9.5% Fixed
Rate Term Notes due 2035. The principal amount of Original Notes to be purchased
by the Purchaser pursuant to this Note Purchase Agreement is set forth opposite
the Purchaser’s name in Schedule 1. The Original Notes to be sold to the
Purchaser and the Other Note Purchasers (collectively, the “Note Purchasers”)
are to be issued on the Closing Date pursuant to, and subject to the terms and
conditions of, the Indenture.

The Original Notes will be offered and sold to the Note Purchasers in
transactions exempt from the registration requirements of the Securities Act.
The Issuer will use the net proceeds from the offering of the Original Notes to
(i) pay the placement fee payable to the Placement Agent and certain other fees
and expenses associated with the offering and sale of the Original Notes and
(ii) pay the remaining amount to Theravance Biopharma R&D in connection with the
sale and contribution of the Transferred Assets to the Issuer pursuant to the
Sale and Contribution Agreement. Theravance Biopharma R&D will use a portion of
the net proceeds to purchase the Class C Units from its wholly-owned subsidiary
Triple Royalty Sub LLC, which will use the funds to repay outstanding
indebtedness.

ARTICLE II

RULES OF CONSTRUCTION AND DEFINED TERMS

Section 2.1      Rules of Construction and Defined Terms. The rules of
construction set forth in Annex A shall apply to this Note Purchase Agreement
and are hereby incorporated by reference into this Note Purchase Agreement as if
set forth fully in this Note Purchase Agreement. Capitalized terms used but not
otherwise defined in this Note Purchase Agreement shall have the respective
meanings given to such terms in Annex A, which is hereby incorporated by
reference into this Note Purchase Agreement as if set forth fully in this Note
Purchase Agreement. Not all terms defined in Annex A are used in this Note
Purchase Agreement.

 



1



 

ARTICLE III

SALE AND PURCHASE OF ORIGINAL NOTES; CLOSING

Section 3.1      Sale and Purchase of Original Notes; Closing. On the basis of
the representations and warranties contained in, and subject to the terms and
conditions of, this Note Purchase Agreement and the Indenture, the Issuer will
issue and sell to the Purchaser, and the Purchaser will purchase, on the Closing
Date, the principal amount of Original Notes set forth opposite the Purchaser’s
name on Schedule 1. The Purchaser will purchase such principal amount of
Original Notes at a purchase price equal to 100% of the principal amount thereof
(the “Price”). Contemporaneously with entering into this Note Purchase
Agreement, the Issuer and Theravance Biopharma R&D are entering into separate
Note Purchase Agreements (the “Other Agreements”) substantially identical to
this Note Purchase Agreement with other note purchasers (the “Other Note
Purchasers”), providing for the sale on the Closing Date to each of the Other
Note Purchasers of Original Notes in the principal amount specified opposite its
name in Schedule 1 to such Other Agreement, at a purchase price equal to 100% of
the principal amount thereof (the “Other Prices” and, together with the Price,
the “Note Purchase Price”). The Issuer shall not be obligated to deliver, and no
Note Purchaser shall be required to purchase, any of the Original Notes except
upon delivery of and payment for all the Original Notes to be purchased by the
Note Purchasers under the Note Purchase Agreements on the Closing Date and
subject to the satisfaction or waiver of the respective terms and conditions
hereunder and thereunder.

On the Closing Date, the Issuer will deliver one or more Global Notes for the
account of DTC evidencing the aggregate principal amount of Original Notes to be
acquired by all Note Purchasers pursuant to the Note Purchase Agreements on the
Closing Date, against payment by each such Note Purchaser of its respective
portion of the aggregate Note Purchase Price for its beneficial interest therein
by wire transfer of immediately available funds to the Trustee Closing Account.
The Issuer shall cause the Trustee to hold all such funds in trust for the Note
Purchasers pending completion of the closing of the transactions contemplated by
the Note Purchase Agreements. Upon receipt by the Trustee of the aggregate Note
Purchase Price from all Note Purchasers and the satisfaction of the conditions
to closing set forth in Article VI, the Issuer shall cause the Trustee to
disburse the Note Purchase Price in accordance with written instructions
provided by the Issuer to the Trustee. If the aggregate Note Purchase Price
shall not have been received by the Trustee by 3:30 p.m. (New York City time) on
the Closing Date, or if the closing of the transactions contemplated by the Note
Purchase Agreements shall not otherwise be capable of being consummated by 3:30
p.m. (New York City time) on the Closing Date, then the Trustee shall return,
and the Issuer shall cause the Trustee to return, such portion of the Note
Purchase Price to such Note Purchaser prior to the close of business on the
Closing Date or as soon thereafter as reasonably practicable, in which case such
Note Purchaser shall, at its election, be relieved of all obligations (other
than confidentiality obligations) under the applicable Note Purchase Agreement.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASER

The Purchaser agrees and acknowledges that (x) the Issuer, Theravance Biopharma
R&D, respective counsel to the Issuer and Theravance Biopharma R&D and counsel
to the Placement Agent may rely upon the accuracy and performance of the
representations, warranties,





2



 

acknowledgements and agreements of the Purchaser contained in this Article IV
and (y) the Placement Agent may rely upon the accuracy and performance of the
representations, warranties and agreements of the Purchaser contained in
Sections 4.1, 4.2 and 4.4.

Section 4.1       Purchase for Investment and Restrictions on Resales. The
Purchaser:

(a)      acknowledges that the Original Notes have not been and will not be
registered under the Securities Act or the Applicable Laws of any U.S. state or
other jurisdiction relating to securities matters other than on the official
list of the Cayman Islands Stock Exchange and may not be offered, sold, pledged
or otherwise transferred except as set forth in the Indenture and the legend
regarding transfers on its Original Notes;

(b)     agrees that, if it should resell or otherwise transfer the Original
Notes, in whole or in part, it will do so only pursuant to an exemption from, or
in a transaction not subject to, registration under the Securities Act and any
other Applicable Laws relating to securities matters, including the Investment
Company Act, the respective rules and regulations promulgated under any of the
foregoing, the provisions of this Note Purchase Agreement and any transfer
restrictions set forth in the Indenture, and only to a Person that it reasonably
believes, at the time any buy order for such Original Notes is originated, is
(i) Theravance Biopharma R&D, the Issuer or any of their respective subsidiaries
or (ii) a Qualified Purchaser that is not a Restricted Party that (x) is a QIB
that purchases for its own account or for the account of a QIB, to which notice
is given that the transfer is being made in reliance on Rule 144A or (y) is a
Non-U.S. Person outside the United States in an offshore transaction in
compliance with Rule 903 or 904 of Regulation S (if available);

(c)      agrees that it will give to each Person to which it transfers the
Original Notes, in whole or in part, notice of the restrictions on transfer of
the Original Notes;

(d)     agrees that it will cause any Person to which it intends to transfer (or
any prospective purchaser of) the Original Notes to execute and deliver to the
Issuer a confidentiality agreement in the form attached as Exhibit B to the
Indenture and agrees not to make available or disclose any Information (as
defined in Exhibit B to the Indenture) to such Person until such confidentiality
agreement is so executed and delivered and the parties hereto acknowledge and
agree that after such Person executes and delivers such confidentiality
agreement, the Purchaser and its Affiliates shall not be liable in respect of
the actions or omissions to act of such Person with respect to such information
if such Person is not an Affiliate of the Purchaser, and the Purchaser otherwise
agrees to comply with the procedures relating to the execution and delivery of
such confidentiality agreement set forth in the Indenture;

(e)      acknowledges the restrictions and requirements applicable to transfers
of the Original Notes contained in the Indenture and agrees that it will only
offer or sell the Original Notes in accordance with the Indenture and only to
Permitted Holders; and

(f)      represents that it is purchasing the Original Notes for investment
purposes and not with a view to resale or distribution thereof in contravention
of the requirements of the Securities Act; provided, however, that the Purchaser
reserves the right to sell the Original Notes at any time in accordance with
Applicable Laws, the restrictions and requirements contained in





3



 

the Indenture applicable to transfers of the Original Notes, the legend on the
Original Notes regarding transfers and the Purchaser’s investment objectives.

Section 4.2      Purchaser Status.  The Purchaser represents and warrants that,
as of the date hereof, it is a Qualified Purchaser that is not a Restricted
Party and is (i) a QIB and is purchasing the Original Notes for its own account
or for the account of a QIB, (ii) a Non-U.S. Person or (iii) an Institutional
Accredited Investor.

Section 4.3       Source of Funds. The Purchaser represents, warrants and
covenants that at least one of the following statements is an accurate
representation as to itself or each source of funds (a “Source”) to be used by
the Purchaser to pay the purchase price of the Original Notes to be purchased by
the Purchaser hereunder:

(a)      it is not a Plan and is not acting on behalf of a Plan or using Plan
Assets to purchase an Original Note; or

(b)     the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with the Purchaser’s state of domicile; or

(c)      the Source is a separate account that is maintained solely in
connection with the Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

(d)     the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by the Purchaser to the Issuer
in writing pursuant to this clause (d), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(e)      the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of





4



 

such employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM maintains an ownership
interest in the Issuer that would cause the QPAM and the Issuer to be “related”
within the meaning of Part VI(h) of the QPAM Exemption and (i) the identity of
such QPAM and (ii) the names of any employee benefit plans whose assets in the
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization, represent 10% or more of the assets of such
investment fund, have been disclosed to the Issuer in writing pursuant to this
clause (e); or

(f)      the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (f); or

(g)     the Source is a governmental plan; or

(h)     the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans and/or plans
subject to Section 4975 of the Code, each of which has been identified to the
Issuer in writing pursuant to this clause (h) and none of clauses (b) to (g)
applies to the Source; or

(i)      the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA and Section 4975 of the Code.

As used in this Section 4.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

Section 4.4       Due Diligence.

(a)      The Purchaser acknowledges that (i) it has received and reviewed and is
familiar with the final summary of terms dated February 21, 2020 relating to the
Transaction Documents, and (ii) the Placement Agent has made certain information
in a dataroom maintained through Debt Domain, which may be accessed through
login credentials provided by the Issuer to the Purchaser (the information
described in clauses (i) and (ii), collectively, the “Information Package”). The
Purchaser (i) has obtained all information that it has deemed necessary or
appropriate to determine, based on its own judgment, whether to enter into the
transactions contemplated by the Transaction Documents, including the purchase
of the Original Notes, and (ii) acknowledges and agrees that the Information
Package does not address all matters customarily addressed in, or otherwise
comparable to, a registration statement filed in connection with a public
offering or an offering document customarily used in private placement
transactions.





5



 

(b)     The Purchaser acknowledges that it is acting for its own account, and it
has made its own independent decision to purchase the Original Notes and enter
into the other transactions contemplated by the Transaction Documents and as to
whether the acquisition of the Original Notes and the entry into the
transactions contemplated by the Transaction Documents is appropriate or proper
for it based upon its own judgment and based on such information and materials
and advice from its own advisors as it has deemed necessary or appropriate in
connection therewith. The Purchaser is not relying on any communication (written
or oral) of the Issuer or Theravance Biopharma R&D or any of their respective
Affiliates or members, managers, brokers, advisors, lawyers, accountants,
bankers, trustees, investors, co-investors, insurers, insurance brokers,
underwriters and financing parties as investment advice or as a recommendation
to purchase the Original Notes or enter into the transactions contemplated by
the Transaction Documents, it being understood that any information and
explanations regarding the Original Notes, the terms and conditions of the
Transaction Documents or the transactions contemplated hereby or thereby
provided by the Issuer, whether at the request of the Purchaser or in connection
with discussions with the Purchaser, shall not be considered investment advice
or a recommendation to purchase the Original Notes or enter into the
transactions contemplated by the Transaction Documents. The Purchaser has not
received from the Issuer or Theravance Biopharma R&D or any of their respective
Affiliates or members, managers, brokers, advisors, lawyers, accountants,
bankers, trustees, investors, co-investors, insurers, insurance brokers,
underwriters and financing parties any assurance or guarantee as to the expected
performance of the Original Notes or the results or consequences of entering
into the transactions contemplated by the Transaction Documents. None of the
Issuer or Theravance Biopharma R&D or any of their respective Affiliates or
members, managers, brokers, advisors, lawyers, accountants, bankers, trustees,
investors, co-investors, insurers, insurance brokers, underwriters and financing
parties makes any representation regarding the financial, business or tax
implications for the Purchaser of purchasing the Original Notes or entering into
the transactions contemplated by the Transaction Documents.

(c)      The Purchaser acknowledges and agrees that (i) the GSK Agreements, the
TRC LLC Agreement and the Master Agreement generally impose confidentiality
obligations on information relating to or generated in connection with the GSK
Agreements, the TRC LLC Agreement and the Master Agreement and performance
thereunder, and, accordingly, the Purchaser has made, either alone or together
with its advisors, such independent investigation of the Issuer, Theravance
Biopharma R&D, Theravance Biopharma, GSK and their respective businesses,
financial condition, prospects, managements, assets, obligations and related
matters, and such separate and independent investigation of the Transferred
Assets, as the Purchaser deems to be, or its advisors have advised to be,
necessary or advisable in connection with the purchase of the Original Notes
pursuant to the transactions contemplated by this Note Purchase Agreement.

(d)     The Purchaser has sufficient knowledge and experience in financial,
business and tax matters to render it capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of purchasing the
Original Notes and entering into the transactions contemplated by the
Transaction Documents, and the Purchaser is not relying on views or advice of
Theravance Biopharma R&D or the Issuer or any of their respective Affiliates or
members, managers, brokers, advisors, lawyers, accountants, bankers, trustees,
investors, co-investors, insurers, insurance brokers, underwriters and financing
parties in that regard. The Purchaser is





6



 

capable of assuming, and assumes, the risks of purchasing the Original Notes and
entering into the transactions contemplated by the Transaction Documents. The
Purchaser is able to bear all of the risks (financial and otherwise) associated
with (i) owning the Original Notes,  whether as a result of an Event of Default,
any termination of the GSK Agreements or the TRC LLC Agreement, any delay,
reduction or termination of the Class C Distributions, any breach of the GSK
Agreements by GSK or Innoviva, any breach of the TRC LLC Agreement by Innoviva,
or any liquidation or winding up of the Issuer or otherwise and (ii) entering
into the transactions contemplated by the Transaction Documents. After
appropriate independent investigations, the Purchaser has determined that
purchasing the Original Notes and entering into the transactions contemplated by
the Transaction Documents are suitable for it.

(e)      The Purchaser acknowledges and agrees that the Issuer has provided it
with an opportunity to review the Transaction Documents and the Information
Package.

(f)      The Purchaser acknowledges and agrees that (i) none of the Issuer,
Theravance Biopharma or Theravance Biopharma R&D shall have any obligation or
liability with respect to the allocations of resources, scope, intensity and
duration of efforts or decisions and judgments made in connection with
development and commercialization (including acts or omissions that result in,
or increase the likelihood of, greater or lesser commercial success): (A) with
respect to, or as among, any Products or (B) as among any one or more Products,
on the one hand, and any other products or therapeutically active components, on
the other hand.

(g)     The Purchaser acknowledges and agrees that the Issuer, Theravance
Biopharma R&D, Theravance Biopharma and their respective Affiliates have in
their possession, and in the future may come into possession of, and the
Placement Agent, its Affiliates and any other Person, may now or in the future
have in their possession, projections, forecasts and estimates with respect to
Theravance Biopharma R&D, Theravance Biopharma, the Products, the market in
which the Products compete, the Issuer or other related matters that are
confidential and have not been made available to the Purchaser, that may be
materially more optimistic than those otherwise available to the Purchaser and
others that may be materially more pessimistic than those otherwise available to
the Purchaser and that differ from the projections, forecasts and estimates than
may otherwise be available to the Purchaser.

(h)     None of Theravance Biopharma R&D or the Issuer or any of their
respective Affiliates is acting as a fiduciary for or an advisor to the
Purchaser in respect of the Original Notes or the transactions contemplated by
the Transaction Documents or has any responsibility governing the conduct of
fiduciaries or investment advisors as may be applicable to the Purchaser.

(i)      The Purchaser agrees that this Note Purchase Agreement does not in
itself constitute a “security” within the meaning of the Securities Act or the
Exchange Act. The Purchaser is not purchasing the Original Notes or entering
into the transactions contemplated by the Transaction Documents except based
upon its own judgment and determination as to the appropriateness of a purchase
of the Original Notes and the transactions contemplated by the Transaction
Documents, based upon the information available to it. In particular, the
Purchaser represents and warrants that it is familiar with the risks related to
an investment in the Original Notes and the entry into the transactions
contemplated by the Transaction Documents. None of Theravance Biopharma R&D or
the Issuer or any of their respective Affiliates is undertaking any





7



 

responsibility whatsoever relating to such risks, and the Issuer has agreed to
sell the Original Notes and enter into the transactions contemplated by the
Transaction Documents only if the Purchaser itself has conducted a sufficient
review to its satisfaction regarding such risks and that the Purchaser desires
the Issuer to sell the Original Notes to the Purchaser and enter into the
transactions contemplated by the Transaction Documents based on the Purchaser’s
assessment of such risks.

(j)      To the extent Theravance Biopharma R&D or the Issuer or any of their
respective Affiliates has provided the Purchaser with, or with access to, any
information regarding the Original Notes or the transactions contemplated by the
Transaction Documents or has otherwise facilitated the obtainment of any such
information, the Purchaser understands that none of Theravance Biopharma R&D or
the Issuer or any of their respective Affiliates makes any representation or
warranty with respect to the accuracy or completeness of any such information
except as provided in the Transaction Documents or any documents contemplated to
be delivered pursuant to the Transaction Documents, and the Purchaser is capable
of independently conducting, and has conducted, to the extent it has determined
necessary or appropriate, its own investigation and evaluation with respect to
such information and any other information as it may deem appropriate to obtain
and review in connection with purchasing the Original Notes and entering into
the transactions contemplated by the Transaction Documents. Without limiting the
generality of the foregoing, none of Theravance Biopharma R&D or the Issuer or
any of their respective Affiliates makes any representation or warranty
regarding whether the Information Package, any information contained or
referenced therein, or any other information obtained by the Purchaser or that
Theravance Biopharma R&D, the Issuer or any other Person may provide the
Purchaser with or facilitate access to, includes all information that would be
material in connection with evaluating a purchase of the Original Notes or the
entry into the transactions contemplated by the Transaction Documents.
Theravance Biopharma R&D and the Issuer and their respective Affiliates are
relying on the Purchaser to determine the nature and scope of the information
relevant to evaluating the purchase of the Original Notes and the entry into the
transactions contemplated by the Transaction Documents and are only agreeing to
facilitate the obtainment of such information by the Purchaser. The Purchaser
agrees that, except as provided in the Transaction Documents, none of Theravance
Biopharma R&D or the Issuer or any of their respective Affiliates has any duty
or obligation to provide, deliver or disclose any information to the Purchaser,
whether or not Theravance Biopharma R&D or the Issuer or any of their respective
Affiliates, or any other party, deems any such information relevant or material
to the purchase of the Original Notes or the entry into the transactions
contemplated by the Transaction Documents.

(k)     The Purchaser acknowledges that the Issuer and Theravance Biopharma R&D
and their respective Affiliates may be restricted from disclosing certain
information in their respective possession due to (i) confidentiality
restrictions relating to ownership of certain information by third parties,
including Theravance Biopharma, TRC LLC, Innoviva and GSK, and (ii) the need to
protect intellectual property rights and trade secrets that are crucial to the
continued operation of Theravance Biopharma R&D’s business.

(l)      The Purchaser has independently and without reliance upon any other
Person, and based on such information the Purchaser has deemed appropriate, made
its own analysis and decision to enter into this Note Purchase Agreement, except
that the Purchaser has relied upon the express representations, warranties,
covenants and agreements made for its benefit in the Transaction Documents and
any documents contemplated to be delivered pursuant to the





8



 

Transaction Documents and, without limiting the generality of the foregoing, the
Purchaser has not received any other representations or warranties (implied or
otherwise) from any Person, including, without limitation, Theravance Biopharma
R&D and the Issuer, in connection with the sale of the Original Notes hereunder.

Section 4.5      Enforceability of this Note Purchase Agreement. This Note
Purchase Agreement has been duly authorized, executed and delivered by the
Purchaser and constitutes the valid, legally binding and enforceable obligation
of the Purchaser, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally and by general principles of equity.

Section 4.6       GSK and Innoviva. The Purchaser acknowledges and agrees that
neither GSK nor Innoviva is a party to the transactions to which this Note
Purchase Agreement relates, has participated in the preparation of any document
related thereto, or makes any representations or warranties whatsoever with
respect to the transactions contemplated by the Transaction Documents, including
the issuance of the Original Notes by the Issuer, the value thereof, the risks
associated therewith or any other matter whatsoever. The Purchaser further
acknowledges and agrees that neither the Purchaser nor the Trustee on the
Purchaser’s behalf shall have any rights to participate in, or access to
non-public information about, the development and commercialization work GSK and
Innoviva are undertaking with respect to the GSK Agreements, any right to
enforce any rights under the GSK Agreements or be a third party beneficiary of
the GSK Agreements, nor shall the Purchaser or the Trustee on the Purchaser’s
behalf have any right to assert any claim against any Person under the GSK
Agreements.

Section 4.7       Confidentiality Agreement. The Purchaser acknowledges and
agrees that it is bound by the terms and conditions of the confidentiality
agreement referenced in Schedule 1 (including, if the Purchaser is not a party
thereto, as if it were a party thereto), agrees to execute any documents
reasonably requested by the Issuer to evidence such obligation and acknowledges
and agrees that such confidentiality agreement remains in effect and will
survive the execution and delivery of this Note Purchase Agreement and the
closing of the purchase of the Original Notes pursuant to its terms.

Section 4.8       Tax Matters.

(a)      Except as otherwise required by Applicable Law, the Purchaser agrees to
treat, and shall treat, the Original Notes as indebtedness of the Issuer for
U.S. federal income tax purposes.

(b)     The Purchaser understands and acknowledges that failure to provide the
Issuer, the Trustee or any Paying Agent with the applicable U.S. federal income
tax certifications (generally, an IRS Form W-9 (or successor applicable form) in
the case of a Person that is a United States person (within the meaning of
Section 7701(a)(30) of the Code) or an appropriate IRS Form W-8 (or successor
applicable form) in the case of a Person that is not a United States person
(within the meaning of Section 7701(a)(30) of the Code)) may result in U.S.
federal back-up withholding from payments in respect of the Original Notes.





9



 

Section 4.9     Reliance. The Purchaser acknowledges and agrees that the Issuer
and Theravance Biopharma R&D and, for purposes of the opinions to be delivered
to the Purchaser pursuant to Sections 6.1 (to the extent such opinions relate to
exemptions from registration requirements under Applicable Law), counsel for the
Issuer and Theravance Biopharma R&D may rely, without any independent
verification thereof, upon the accuracy of the representations, warranties and
acknowledgements of the Purchaser, and compliance by the Purchaser with its
agreements, contained in Sections 4.1, 4.2, 4.3 and 4.4, and the Purchaser
hereby consents to such reliance.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THERAVANCE BIOPHARMA R&D

Each of the Issuer and Theravance Biopharma R&D, jointly and severally,
represents and warrants to the Purchaser as follows:

Section 5.1       Securities Laws.

(a)      No securities of the same class (within the meaning of Rule
144A(d)(3)(i) under the Securities Act) as the Original Notes have been issued
and sold by the Issuer within the six-month period immediately prior to the date
hereof.

(b)     Assuming the accuracy of the statements in the certificate to be
delivered by the Placement Agent pursuant to Section 6.4,  none of the Issuer,
Theravance Biopharma R&D or any affiliate (as defined in Rule 144 under the
Securities Act) of the Issuer or Theravance Biopharma R&D has directly, or
through any agent, (i) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of any security (as defined in the Securities
Act) that is or will be integrated with the sale of the Original Notes in a
manner that would require the registration under the Securities Act of the
Original Notes, (ii) engaged in any form of general solicitation or general
advertising in connection with the offering of the Original Notes (as those
terms are used in Regulation D under the Securities Act), or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act, including publication or release of articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television, radio or internet, or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising
or (iii) engaged in any directed selling efforts within the meaning of Rule
902(c) of Regulation S.

(c)      Assuming the accuracy of the representations and warranties of the Note
Purchasers in each Note Purchase Agreement and assuming the accuracy of the
statements in the certificate to be delivered by the Placement Agent pursuant to
Section 6.4, (i) the Indenture is not required to be qualified under the Trust
Indenture Act and (ii) no registration under the Securities Act of the Original
Notes is required in connection with the sale of the Original Notes to the Note
Purchasers as contemplated by the Note Purchase Agreements.

Section 5.2       Investment Company Status. Assuming the accuracy of the
representations and warranties of the Note Purchasers in each Note Purchase
Agreement and after giving effect to the offering and sale of the Original Notes
and the purchase by the Issuer of the Transferred Assets,





10



 

the Issuer will not be required to register as an “investment company” within
the meaning of the Investment Company Act.

Section 5.3      Governmental Authorizations. The execution and delivery by the
Issuer or Theravance Biopharma R&D of the Transaction Documents to which the
Issuer or Theravance Biopharma R&D is party, the performance by the Issuer or
Theravance Biopharma R&D of its obligations thereunder and the consummation of
any of the transactions contemplated thereunder do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority, except for the
filing of a Current Report on Form 8-K with the SEC, the filing of UCC financing
statements, those previously obtained and those the failure of which to be
obtained or made would not be a Material Adverse Change.

Section 5.4      Compliance with ERISA.  The Issuer does not currently maintain
and has not maintained any Plan, and neither the Issuer nor Theravance Biopharma
R&D currently maintains or has maintained any Non-U.S. Plans. Each Plan
maintained by Theravance Biopharma R&D or any of its Subsidiaries has been
operated and administered in compliance with Applicable Law, except as could not
reasonably be expected to result in a material liability to Issuer or Theravance
Biopharma R&D. Neither the Issuer, Theravance Biopharma R&D nor any of their
respective ERISA Affiliates has incurred any material liability or penalty
pursuant to Title I or IV of ERISA or (with respect to its respective Plans, if
any) pursuant to Section 4975 of the Code, and no event, transaction or
condition has occurred or exists that would, individually or in the aggregate,
reasonably be expected to result in the incurrence of any such liability by the
Issuer, Theravance Biopharma R&D or any of their respective ERISA Affiliates,
except as would not reasonably be expected to result in a Material Adverse
Change. None of the Issuer, Theravance Biopharma R&D or any of their respective
ERISA Affiliates currently maintains or has maintained a pension plan that is
subject to Title IV of ERISA. The execution and delivery of this Note Purchase
Agreement and the issuance and sale of the Original Notes hereunder will not
involve any non-exempt prohibited transaction described in Section
406(a)(1)(A)-(D) of ERISA or Section 4975(c)(1)(A)-(D) of the Code. The
representation by the Issuer and Theravance Biopharma R&D in the preceding
sentence is made in reliance upon and subject to the accuracy of the Note
Purchasers’ representation in Section 4.3 of each Note Purchase Agreement as to
the sources of the funds used to pay the Note Purchase Price of the Original
Notes to be purchased by the Note Purchasers.

Section 5.5       Use of Proceeds; Margin Regulations. Neither Theravance
Biopharma R&D nor the Issuer is engaged in the business of extending credit for
the purpose of buying or carrying margin stock, and no portion of the Note
Purchase Price or the proceeds of the sale of the Original Notes shall be used
by Theravance Biopharma R&D or the Issuer, as applicable, for a purpose that
violates Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System from time to time.

Section 5.6      No Immunity. Neither Theravance Biopharma R&D nor the Issuer or
any of its respective properties or assets has any immunity from the
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution or
otherwise) under the Applicable Laws of the Cayman Islands.





11



 

Section 5.7       Representations and Warranties Relating to the Issuer.

(a)      The Issuer is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware and has all power
and authority, and all licenses, permits, franchises, authorizations, consents
and approvals of all Governmental Authorities, required to own its property and
conduct its business as now conducted and to exercise its rights and to perform
its obligations under the Transaction Documents to which it is a party. The
Issuer is duly qualified to transact business and is in good standing in every
jurisdiction in which such qualification or good standing is required by
Applicable Law (except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect). The Issuer is not in liquidation or
bankruptcy and has not become subject to a Voluntary Bankruptcy or an
Involuntary Bankruptcy.

(b)     The Issuer has not engaged in any activities or become subject to any
Losses or other obligations since its organization (other than those activities
and Losses incidental to (i) its organization and permitted by the Issuer
Organizational Documents or (ii) the execution and performance of the
Transaction Documents to which it is a party and the activities referred to in
or contemplated by such agreements), assuming, in respect of Losses or other
obligations since its organization, the accuracy of the representations and
warranties of Theravance Biopharma R&D and Theravance Biopharma in the Sale and
Contribution Agreement and the due and timely performance by each of Theravance
Biopharma R&D and Theravance Biopharma of its respective obligations under the
Sale and Contribution Agreement. The Issuer has not made any distributions since
its organization.

(c)      None of the execution and delivery by the Issuer of any of the
Transaction Documents to which the Issuer is party, the performance by the
Issuer of the obligations contemplated thereby or the consummation of the
transactions contemplated thereby will (i) contravene, conflict with, result in
a breach, violation, cancellation or termination of, constitute a default (with
or without notice or lapse of time, or both) under, require prepayment under,
give any Person the right to exercise any remedy or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
respect, (A) any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to or by which the Issuer or any of its
assets or properties may be subject or bound, except where such violation would
not have a Material Adverse Effect, (B) any contract, agreement, indenture,
lease, license, deed, binding obligation or instrument to which the Issuer is a
party or by which the Issuer or any of its assets or properties is bound, except
where such violation would not have a Material Adverse Effect, or (C) any of the
Issuer Organizational Documents, or (ii) give rise to any additional right of
termination, cancellation or acceleration of any right or obligation of the
Issuer.

(d)     Each Transaction Document to which the Issuer is a party has been duly
authorized, executed and delivered by the Issuer.

(e)      The Transaction Documents to which the Issuer is a party, when duly
authorized, executed and delivered by the other party or parties thereto, and,
in the case of the Original Notes, when issued and authenticated in accordance
with the provisions of the Indenture, constitute the legal, valid and binding
obligations of the Issuer, enforceable against





12



 

the Issuer in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally, general equitable principles and
principles of public policy.

(f)      Assuming the accuracy of the representations and warranties of
Theravance Biopharma R&D and Theravance Biopharma in the Sale and Contribution
Agreement and the due and timely performance by each of Theravance Biopharma R&D
and Theravance Biopharma of its respective obligations under the Sale and
Contribution Agreement, on the Closing Date, there exists no Event of Default
nor any event that, had the Original Notes already been issued, would constitute
a Default or an Event of Default.

(g)     On the Closing Date, subject to the Liens created in favor of the
Trustee and except for any other Permitted Liens, there exists no Lien over the
assets of the Issuer.

(h)     Assuming the accuracy of the representations and warranties of
Theravance Biopharma R&D and Theravance Biopharma in the Sale and Contribution
Agreement and the due and timely performance by each of Theravance Biopharma R&D
and Theravance Biopharma of its respective obligations under the Sale and
Contribution Agreement, there is no action, suit, arbitration proceeding, claim,
demand, citation, summons, subpoena, other proceeding or, to the knowledge of
the Issuer, investigation pending or, to the knowledge of the Issuer, threatened
that challenges or seeks to prevent or delay the consummation of the
transactions contemplated by the Transaction Documents.

(i)      The Issuer has no Subsidiaries.

(j)      Assuming the accuracy of the representations and warranties of
Theravance Biopharma R&D and Theravance Biopharma in the Sale and Contribution
Agreement and the due and timely performance by each of Theravance Biopharma R&D
and Theravance Biopharma of its respective obligations under the Sale and
Contribution Agreement, the Issuer has good and marketable title to the assets
and property constituting the Collateral, free and clear of any Liens other than
Permitted Liens.

(k)     Under the laws of the State of Delaware, the laws of the State of New
York and U.S. federal law in force at the Closing Date, it is not necessary that
any Transaction Document be filed, recorded or enrolled by the Issuer with any
court or other Governmental Authority in any such jurisdictions or that any
stamp, registration or similar Tax be paid by the Issuer on or in relation to
any Transaction Document (other than filings with the SEC, UCC financing
statements set forth in Exhibit D to the Indenture, evidences and perfection of
the Liens and the various consents and agreements, if any, pursuant to the
Indenture).

(l)      The Indenture creates in favor of the Trustee, for the benefit of the
Noteholders, a valid and enforceable security interest in the Collateral, and,
when UCC financing statements in appropriate form are filed in the applicable
filing offices and when the Account Control Agreement is executed and delivered
by the parties thereto, the security interest created under the Indenture shall
constitute a fully perfected security interest in all right, title and interest
of the Issuer in the Collateral to the extent perfection can be obtained by
filing UCC financing statements or by executing and delivering such Account
Control Agreement. No other security





13



 

agreement, financing statement or other public notice with respect to all or any
part of the Collateral (other than any of the foregoing that is referenced in
Exhibit D to the Indenture or otherwise names the Trustee as secured party) is
on file or of record in any public office that perfects a valid security
interest therein.

(m)    Assuming the accuracy of the representations and warranties of Theravance
Biopharma R&D and Theravance Biopharma in the Sale and Contribution Agreement
and the due and timely performance by each of Theravance Biopharma R&D and
Theravance Biopharma of its respective obligations under the Sale and
Contribution Agreement, the Issuer has determined, and by virtue of its entering
into the transactions contemplated hereby and its authorization, execution and
delivery of the Transaction Documents to which it is party, that its incurrence
of indebtedness and any other liability hereunder or thereunder or contemplated
hereby or thereby, (i) does not leave it with unreasonably small capital with
which to engage in its business or unable to pay its debts as they mature, (ii)
will not cause it to become subject to any Voluntary Bankruptcy or Involuntary
Bankruptcy and (iii) will not render it insolvent within the meaning of Section
101(32) of the Bankruptcy Code. The Issuer has not incurred and does not have
present plans or intentions to incur debts or other obligations or liabilities
beyond its ability to pay such debts or other obligations or liabilities as they
become absolute and matured.

(n)     Assuming the accuracy of the representations and warranties of
Theravance Biopharma R&D and Theravance Biopharma in the Sale and Contribution
Agreement and the due and timely performance by each of Theravance Biopharma R&D
and Theravance Biopharma of its respective obligations under the Sale and
Contribution Agreement, no material adverse change in the business, financial
condition, operations, earnings, performance or properties of the Issuer has
occurred since its date of formation, other than its incurrence of indebtedness
pursuant to the Indenture.

(o)     The Issuer is an entity that is disregarded as separate from the initial
Equityholder for U.S. federal income tax purposes. The Issuer has never filed
any tax return or report under any name other than its exact legal name at the
time of the applicable filing. The Issuer has filed (or caused to be filed) all
tax returns and reports required by Applicable Law to have been filed by it and
has paid all Taxes required to be paid by it. The Issuer does not have any
express or implied obligation to indemnify any other Person with respect to
Taxes.

(p)     No step has been taken or is intended by the Issuer or, so far as it is
aware, any other Person for the winding-up, liquidation, dissolution,
administration, merger or consolidation or for the appointment of a receiver or
administrator of the Issuer or all or any of its assets.

(q)     Subject to Permitted Liens, the Issuer has not assigned or pledged any
of its right, title or interest in the Collateral to anyone other than the
Trustee.

(r)      Assuming the accuracy of the representations and warranties of
Theravance Biopharma R&D and Theravance Biopharma in the Sale and Contribution
Agreement and the due and timely performance by each of Theravance Biopharma R&D
and Theravance Biopharma of its respective obligations under the Sale and
Contribution Agreement, the Issuer is in





14



 

compliance with the requirements of all Applicable Laws, a breach of any of
which would be a Material Adverse Change.

Section 5.8       Other Representations and Warranties of Theravance Biopharma
R&D.

(a)      Each of the representations and warranties made by Theravance Biopharma
R&D on the Closing Date in Article III of the Sale and Contribution Agreement
and Section 4.1 of the Pledge and Security Agreement shall be incorporated
herein by reference as if fully set forth herein and given on and as of the date
hereof for the benefit of the Purchaser.

(b)     Trelegy Ellipta is treated as an “Other Combination Product” under the
Collaboration Agreement.

ARTICLE VI

CONDITIONS TO CLOSING

The obligations of the Purchaser hereunder are subject to the accuracy, on and
as of the date hereof and the Closing Date, of the representations and
warranties of the Issuer and Theravance Biopharma R&D contained herein, to the
accuracy of the statements of the Issuer and Theravance Biopharma R&D and their
respective officers made in any certificates delivered pursuant hereto, to the
performance by the Issuer and Theravance Biopharma R&D of their respective
obligations hereunder and to each of the following additional terms and
conditions:

Section 6.1      Transactional Opinion. Skadden, Arps, Slate, Meagher & Flom LLP
shall have furnished to the Note Purchasers its opinion as to certain other
transactional matters, as special counsel to Theravance Biopharma, addressed to
the Note Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Note Purchasers. Maples and Calder shall have furnished to
the Note Purchasers its opinion as to certain transactional matters, as special
counsel to Theravance Biopharma and Theravance Biopharma R&D, addressed to the
Note Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Note Purchasers.

Section 6.2      Certification as to Note Purchase Agreement. Each of the Issuer
and Theravance Biopharma R&D shall have furnished to the Note Purchasers a
certificate, dated the Closing Date, of its respective Responsible Officer,
stating that, as of the Closing Date, the representations and warranties of the
Issuer or Theravance Biopharma R&D, as the case may be, in and incorporated into
this Note Purchase Agreement are true and correct in all material respects
(provided, that each representation and warranty qualified as to materiality
shall be true and correct in all respects as so qualified)  and the Issuer or
Theravance Biopharma R&D, as the case may be, has complied in all material
respects with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.

Section 6.3      Authorizations. Each of the Issuer,  Theravance Biopharma and
Theravance Biopharma R&D shall have furnished to the Note Purchasers (i)
certified copies of its respective organizational documents, including as such
documents have been amended to effect the transactions contemplated by the
Transaction Documents, and (ii) a copy of the resolutions, consents or other
documents, certified by a Responsible Officer of the Issuer or Theravance





15



 

Biopharma R&D, as the case may be, as of the Closing Date, duly authorizing the
execution, delivery and performance of the Transaction Documents to which it is
a party and any other documents to be executed on or prior to the Closing Date
by or on behalf of it in connection with the transactions contemplated hereby
and thereby.

Section 6.4      Offering of Original Notes. The Placement Agent shall have
delivered to the Issuer a certificate as to the manner of the offering of the
Original Notes and the number and character of the offerees contacted, which
certificate shall (a) state that the Placement Agent (i) did not solicit offers
for, or offer, the Original Notes by means of any form of general solicitation
or general advertising or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act and (ii) solicited offers for
the Original Notes only from, and offered the Original Notes only to, Persons
that it reasonably believed were Qualified Purchasers that are not Restricted
Parties and are (A) QIBs or, if any such Person was buying for one or more
institutional accounts for which such Person was acting as fiduciary or agent,
only when such Person reasonably believed that each such account was a QIB, (B)
in the case of offers outside the United States, Non-U.S. Persons in accordance
with Rule 903 of Regulation S and (C) Institutional Accredited Investors,  and
(b) represent that none of the Placement Agent or, to the knowledge of the
Placement Agent, any managing member of the Placement Agent or any director,
executive officer or other officer of the Placement Agent or any such managing
member participating in the offering of the Original Notes is subject to
disqualification under Rule 506(d) under the Securities Act, and shall further
state that counsel to the Issuer and Theravance Biopharma R&D and counsel to the
Note Purchasers may rely thereon in rendering their respective opinions to be
delivered hereunder.

Section 6.5       Use of Proceeds. The Issuer will apply the proceeds of the
sale of the Original Notes as set forth in Section 1.1.

Section 6.6       CUSIP/ISIN Numbers. Standard & Poor’s CUSIP Service Bureau, as
agent for the National Association of Insurance Commissioners, shall have issued
CUSIP numbers and ISIN numbers for the Original Notes.

Section 6.7      Proceedings. All proceedings and legal matters incident to the
formation and constitution of the Issuer and the issuance of the Original Notes,
and all other legal matters relating to the Transaction Documents and the
transactions contemplated hereby and thereby, shall be reasonably satisfactory
in all material respects to the Purchaser, and the Issuer and Theravance
Biopharma R&D shall have furnished to the Purchaser all documents and
information that it or counsel to the Purchaser may reasonably request to enable
them to pass upon such matters, subject to applicable confidentiality
obligations.

Section 6.8      Consummation of Transactions; Refinancing. All of the
transactions contemplated by the Transaction Documents to be completed on or
before the Closing Date shall have been consummated or shall be consummated
concurrently with the transactions contemplated hereby in compliance with
Applicable Law without amendment or waiver of any material condition thereof,
the Purchaser shall have received executed copies of the Transaction Documents
(which shall be in full force and effect), and the Trustee shall have received
one or more certificates (endorsed for transfer) representing all of the Capital
Securities of the Issuer held by the Trustee pursuant to the terms of the Pledge
and Security Agreement.  The offering of the Original Notes





16



 

on the Closing Date as contemplated hereby shall have been consummated or shall
be consummated substantially concurrently with the refinancing of outstanding
indebtedness of Triple Royalty Sub LLC, as set forth in Section 1.1.

Section 6.9      No Actions. No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
Governmental Authority that would, as of the Closing Date, prevent the issuance
or sale of the Original Notes, and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued as of the Closing Date that would prevent the issuance or sale
of the Original Notes.

Section 6.10    DTC Matters. The Issuer shall have caused the Notes to be made
eligible for DTC safekeeping and processing and shall have instructed DTC to
send the Important Section 3(c)(7) Notice to all DTC participants in connection
with the offering of the Original Notes.

Section 6.11     No Default; No Event of Default. There exists no Event of
Default nor any event that, had the Original Notes already been issued, would
constitute a Default or an Event of Default.

Section 6.12     Instructions to TRC LLC. Theravance Biopharma R&D or Triple
Royalty Sub II LLC shall (a) provide written instructions to Innoviva, as the
manager of TRC LLC, substantially in the form of Exhibit A to the Sale and
Contribution Agreement, that (i) provides wire transfer instructions for the
Collection Account, (ii) directs TRC LLC to remit amounts that are distributable
or payable to the Issuer, as the holder of the Issuer Class C Units, to the
Collection Account and (iii) requests that TRC LLC amend Exhibit A to the TRC
LLC Agreement to reflect the admission of the Issuer as a new member of TRC LLC
and the holder of the Issuer Class C Units (subject to the lien of the Trustee
in respect of the Issuer Class C Units under the Indenture), and (b) provide a
copy of such written instructions to the Note Purchasers.

ARTICLE VII

ADDITIONAL COVENANTS

Section 7.1      DTC. The Issuer will, and Theravance Biopharma R&D will cause
the Issuer to, use reasonable best efforts to comply with the agreements set
forth in the representation letter of the Issuer to DTC relating to the approval
of the Original Notes by DTC for “book-entry” transfer.

Section 7.2      Expenses. The Issuer and Theravance Biopharma R&D jointly and
severally agree to pay or cause to be paid from the proceeds of the issuance of
the Original Notes all reasonable, documented Transaction Expenses of the
special counsel to the Purchaser;  provided, that it being understood that
neither the Issuer nor Theravance Biopharma R&D will reimburse any other
expenses of the Purchaser;  provided,  further, that no Transaction Expenses or
any other expenses of the Purchaser will be paid, caused to be paid or
reimbursed if the Original Notes are not issued and the Closing does not occur
on the Closing Date.

Section 7.3       Cayman Listing. The Issuer shall use its commercially
reasonable best efforts to effect the listing of the Original Notes on the
Cayman Islands Stock Exchange and to





17



 

maintain such listing on the Cayman Islands Stock Exchange as promptly as
practicable on or after the Closing Date.

Section 7.4      Filing of Financing Statements. As soon as practicable
following the Closing on the Closing Date, the Issuer shall file financing
statements under the UCC and other recordings required to be made to perfect a
security interest in the Transferred Assets sold, contributed, assigned,
transferred, conveyed and granted on the Closing Date to the Issuer and the
Collateral, including those specified in Exhibit D to the Indenture.

ARTICLE VIII

SURVIVAL OF CERTAIN PROVISIONS

Section 8.1       Survival of Certain Provisions. The representations,
warranties, covenants and agreements contained in this Note Purchase Agreement
shall survive (a) the execution and delivery of this Note Purchase Agreement and
the Original Notes and (b) the purchase or transfer by any Note Purchaser of any
Original Note or portion thereof or interest therein. All such provisions are
binding upon and may be relied upon by any subsequent holder or beneficial owner
of an Original Note, regardless of any investigation made at any time by or on
behalf of any Note Purchaser or any other holder or beneficial owner of an
Original Note. All statements contained in any certificate or other instrument
delivered by or on behalf of any party hereto pursuant to this Note Purchase
Agreement shall be deemed to have been relied upon by each other party hereto
and shall survive the consummation of the transactions contemplated hereby
regardless of any investigation made by or on behalf of any such party. For the
avoidance of doubt, all representations, warranties and covenants in this Note
Purchase Agreement, in any other Transaction Document or in any certificate or
other instrument delivered pursuant hereto or thereto are made as of the date
specified herein or therein, as applicable, and none of Theravance Biopharma
R&D, the Issuer or any of their Affiliates shall be under any obligation to
reaffirm any representations, warranties or covenants made herein or therein on
any subsequent date. Only a Person that is not a Restricted Party may make any
claim against Theravance Biopharma R&D, the Issuer or any of their Affiliates
with respect to any breach of any representation, warranty or covenant contained
in any such document.

This Note Purchase Agreement and the other Transaction Documents embody the
entire agreement and understanding among the parties hereto and supersede all
prior agreements and understandings relating to the subject matter hereof, other
than the separate Confidentiality Agreements entered into between each Note
Purchaser and the Issuer relating to the transactions contemplated hereby.

ARTICLE IX

NOTICES

Section 9.1       Notices. All statements, requests, notices and agreements
hereunder shall be in writing and delivered by hand, mail, overnight courier or
telefax as follows:

(a)      if to the Purchaser, in accordance with Schedule 1;

(b)     if to the Issuer, in accordance with Section 12.5 of the Indenture; and





18



 

(c)      if to Theravance Biopharma R&D, in accordance with Section 9.3 of the
Sale and Contribution Agreement.

ARTICLE X

SUCCESSORS AND ASSIGNS

Section 10.1     Successors and Assigns. This Note Purchase Agreement will inure
to the benefit of and be binding upon the parties hereto and their respective
successors, permitted assignees and permitted transferees. So long as any of the
Original Notes are Outstanding, neither the Issuer nor Theravance Biopharma R&D
may assign any of its rights or obligations hereunder or any interest herein,
other than in connection with the Restructuring or otherwise to a successor in
interest to Theravance Biopharma R&D in accordance with the Transaction
Documents, without the prior written consent of the Purchaser.

ARTICLE XI

SEVERABILITY

Section 11.1   Severability. Any provision of this Note Purchase Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by Applicable Law) not invalidate or render unenforceable such
provision in any other jurisdiction.

ARTICLE XII

WAIVER OF JURY TRIAL

Section 12.1    WAIVER OF JURY TRIAL. THE PURCHASER, THE ISSUER AND THERAVANCE
BIOPHARMA R&D HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS NOTE PURCHASE AGREEMENT.

ARTICLE XIII

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF IMMUNITY

Section 13.1    Governing Law; Consent to Jurisdiction; Waiver of Immunity. THIS
NOTE PURCHASE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS. The parties hereto hereby submit to the non-exclusive jurisdiction of
the federal and state courts of competent jurisdiction in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Note Purchase Agreement or the transactions contemplated
hereby. To the extent that the Issuer or Theravance Biopharma R&D may in any
jurisdiction claim for itself or its respective assets immunity (to the extent
such immunity may now





19



 

or hereafter exist, whether on the grounds of sovereign immunity or otherwise)
from suit, execution, attachment (whether in aid of execution, before judgment
or otherwise) or other legal process (whether through service of notice or
otherwise), and to the extent that in any such jurisdiction there may be
attributed to itself or its respective assets such immunity (whether or not
claimed), the Issuer or Theravance Biopharma R&D, as the case may be,
irrevocably agrees with respect to any matter arising under this Note Purchase
Agreement for the benefit of the Purchaser not to claim, and irrevocably waives,
such immunity to the full extent permitted by the Applicable Laws of such
jurisdiction.

ARTICLE XIV

COUNTERPARTS

Section 14.1   Counterparts. This Note Purchase Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same Note Purchase
Agreement. Any counterpart may be executed by facsimile or other electronic
transmission, and such facsimile or other electronic transmission shall be
deemed an original.

ARTICLE XV

TABLE OF CONTENTS AND HEADINGS

Section 15.1    Table of Contents and Headings. The Table of Contents and
headings of the Articles and Sections of this Note Purchase Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

ARTICLE XVI

TAX DISCLOSURE

Section 16.1     Tax Disclosure. Notwithstanding anything expressed or implied
to the contrary herein, the Purchaser and its respective employees,
representatives and agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and the tax structure of the
transactions contemplated by this Note Purchase Agreement and the agreements and
instruments referred to herein and all materials of any kind (including opinions
or other tax analyses) that are provided to the Purchaser relating to such tax
treatment and tax structure; provided, however, that neither the Purchaser nor
any employee, representative or other agent thereof shall disclose any other
information that is not relevant to understanding the tax treatment and tax
structure of such transactions (including the identity of any party and any
information that could lead another to determine the identity of any party) or
any other information to the extent that such disclosure could reasonably result
in a violation of any Applicable Law relating to federal or state securities
matters. For these purposes, the tax treatment of the transactions contemplated
by this Note Purchase Agreement and the agreements and instruments referred to
herein means the purported or claimed U.S. federal or state tax treatment of
such transactions. Moreover, the tax structure of the transactions contemplated
by this Note Purchase Agreement and the agreements and instruments referred to
herein includes any fact that may be relevant to understanding the purported or
claimed U.S. federal or state tax treatment of such transactions.





20



 

ARTICLE XVII

MISCELLANEOUS

Section 17.1     Limited Recourse. Each of the parties hereto agrees that the
enforceability against the Issuer of any obligations of the Issuer hereunder
shall be limited to the Collateral and the Issuer Pledged Collateral. Once all
such Collateral and Issuer Pledged Collateral has been realized upon and such
Collateral and Issuer Pledged Collateral has been applied in accordance with
Article III of the Indenture, any outstanding obligations of the Issuer shall be
extinguished. Each of the parties hereto further agrees that it shall take no
action against any employee, partner, director, officer, member, counsel,
manager, representative or administrator of the Issuer or the Trustee under this
Note Purchase Agreement; provided, that nothing herein shall limit the Issuer
(or its permitted successors or assigns, including any party hereto that becomes
such a successor or assign) from pursuing claims, if any, against any such
Person. The provisions of this Section 17.1 shall survive termination of the
Indenture; provided, that the foregoing shall not in any way limit, impair or
otherwise affect any rights of any party to proceed against any employee,
partner, director, officer, member, counsel, manager, representative or
administrator of the Issuer (a) for intentional and willful fraud or intentional
and willful misrepresentations on the part of or by such employee, partner,
director, officer, member, counsel, manager, representative or administrator or
(b) for the receipt by any such employee, partner, director, officer, member,
counsel, manager, representative or administrator of the Issuer of any
distributions or payments to which the Issuer or any successor in interest is
entitled, other than distributions expressly permitted pursuant to the other
Transaction Documents. For the avoidance of doubt, this Section 17.1 does not
affect the obligations of the Equityholder under the Pledge and Security
Agreement or the ability of the Trustee or any Noteholder to exercise any rights
or remedies it may have under the Indenture or the Pledge and Security
Agreement.

Section 17.2    Distribution Reports. Each party hereto acknowledges and agrees
that the Trustee may effect delivery of any Distribution Report (including the
materials accompanying such Distribution Report) by making such Distribution
Report and accompanying materials available by posting such Distribution Report
and accompanying materials on Debt Domain or a substantially similar electronic
transmission system. Subject to the conditions set forth in the proviso in the
preceding sentence, nothing in this Section 17.2 shall prejudice the right of
the Trustee to make such Distribution Report and accompanying materials
available in any other manner specified in the Transaction Documents.

Section 17.3   Confidentiality. Except as otherwise required by Applicable Law
or judicial or administrative proceedings (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) or the rules and regulations of any securities exchange or
trading system or any Governmental Authority or pursuant to requests from
regulatory agencies having oversight over the Issuer or its Representatives or
in connection with the enforcement of any Transaction Document or as otherwise
set forth in this Section 17.3, the Issuer will, and will cause each of its
Affiliates, directors, officers, employees, agents and representatives who
receive such information (collectively, its “Representatives”) to, treat and
hold as confidential and not disclose to any Person any and all confidential
information furnished to it by the Purchaser, including the information in
Schedule 1 and the identity of any shareholders, members, directors or
Affiliates of the Purchaser, and to use any such confidential information only
in connection with this Note Purchase Agreement and any other Transaction





21



 

Document and the transactions contemplated hereby and thereby. Notwithstanding
the foregoing, the Issuer and its Representatives may disclose such information
on a need-to-know basis to its or their respective Representatives, members,
managers, brokers, advisors, lawyers, accountants, bankers, trustees, investors,
co-investors, insurers, insurance brokers, underwriters and financing parties;
provided, however, that such Persons shall be informed of the confidential
nature of such information and shall be obligated to keep such confidential
information confidential pursuant to obligations of confidentiality
substantially similar to those set forth herein. In addition, except as required
by Applicable Law or judicial or administrative proceedings (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) and except as otherwise set forth in
this Section 17.3, neither the Issuer nor any of its Affiliates shall disclose
to any Person, or use or include in any public announcement or any public
filing, the identity of any shareholders, members, directors or Affiliates of
the Purchaser in relation to the transactions contemplated by the Transaction
Documents, without the prior written consent of such shareholder, member,
director or Affiliate.

The confidentiality obligations of the Purchaser under the confidentiality
agreement referenced in Schedule 1 are hereby incorporated by reference herein.
The Purchaser hereby agrees to be bound by such obligations until the later of:
(i) the date specified in such confidentiality agreement as the date on which
such obligations shall terminate and (ii) the date that is 24 months following
the date that the Purchaser ceases to have an interest in the Original Notes,
whether through a sale of its interest, the maturity or repayment of its
interest or otherwise.

Section 17.4     Currency Exchange; Judgment Currency.

(a)      If, for the purpose of obtaining a judgment or order in any court, it
is necessary to convert a sum due hereunder from Dollars into another currency,
Theravance Biopharma R&D has agreed, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, Theravance Biopharma R&D could
purchase Dollars with such other currency in the Borough of Manhattan, The City
of New York on the Business Day preceding the day on which final judgment is
given.

(b)     The obligation of Theravance Biopharma R&D in respect of any sum payable
by it to the Purchaser hereunder shall, notwithstanding any judgment or order in
a Judgment Currency, be discharged only to the extent that, on the Business Day
following receipt by the Purchaser of any sum adjudged to be so due in the
Judgment Currency, the Purchaser may in accordance with normal banking
procedures purchase Dollars with the Judgment Currency. If the amount of Dollars
so purchased is less than the sum originally due to the Purchaser in the
Judgment Currency (determined in the manner set forth in Section 17.4(a)),
Theravance Biopharma R&D agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Purchaser against such loss, and, if the
amount of the Dollars so purchased exceeds the sum originally due to the
Purchaser, the Purchaser shall remit to Theravance Biopharma R&D such excess,
provided that the Purchaser shall have no obligation to remit any such excess as
long as Theravance Biopharma R&D shall have failed to pay the Purchaser any
obligations due and payable to the Purchaser hereunder, in which case such
excess may be applied to such obligations of Theravance Biopharma R&D in
accordance with the terms hereof. The foregoing indemnity shall constitute a
separate and independent obligation of Theravance Biopharma R&D and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid.

 

[SIGNATURE PAGES FOLLOW]

 



22



 

 

If the foregoing is in accordance with your understanding of this Note Purchase
Agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among us and you in accordance with
its terms.

 

 

 

Very truly yours,

 

 

 

TRIPLE ROYALTY SUB II LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THERAVANCE BIOPHARMA R&D, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





TRIPLE ROYALTY SUB II

Note Purchase Agreement



 

[PURCHASER SIGNATURE PAGE]

 



TRIPLE ROYALTY SUB II

Note Purchase Agreement



 

SCHEDULE 1

Confidentiality Agreement Referenced In Section 4.7:

Date: November [], 2019

Parties: Theravance Biopharma R&D, Inc. and []

 

 

 

 

 

Purchaser

 

Principal
Amount of
Original Notes

 

Notice Information

[]

$[]

[]

 

 

